                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF LOUISIANA

    CARL PETERS                                                                  CIVIL ACTION

    VERSUS                                                                           NO: 18-07235

    OCEANEERING INTERNATIONAL,                                                   SECTION: T (3)
    INC. ET AL.


                                              ORDER

         Before the Court is a Motion for Summary Judgment1 filed by Grand Isle Shipyard, LLC

(“GIS”). Oceaneering International, Inc. (“Oceaneering”) has filed an opposition. 2 For the

following reasons, the Motion for Summary Judgment3 is DENIED.

                       FACTUAL AND PROCEDURAL BACKGROUND

         This action arises out of injuries sustained by Carl Peters (“Plaintiff”) while working for

his employer, GIS, aboard a semi-submersible floating production system, Delta House, located at

the Mississippi Canyon Block 254 (“MC 254”).4 On May 8, 2018, a heavy clamp fell onto Plaintiff

causing Plaintiff to sustain severe and permanent injuries to his lower back and neck.5 Oceaneering

allegedly had employees and equipment aboard the Delta House at the time of the accident, and

was allegedly responsible for supplying equipment and providing support services.6

         On August 31, 2018, Plaintiff filed suit against Oceaneering contending that Oceaneering

is liable for negligence.7 On January 9, 2019, Oceaneering filed a third party complaint against

GIS alleging that Oceaneering is a third party beneficiary of a Master Service Contract between



1
  R. Doc. 22.
2
  R. Doc. 26.
3
  R. Doc. 22.
4
  R. Doc. 1.
5
  R. Doc. 1, ¶9.
6
  R. Doc. 1, ¶3, ¶7.
7
  R. Doc. 1.


                                                  1
GIS and the platform operator, LLOG Exploration Offshore, L.L.C., wherein GIS agreed to

defend, indemnify and hold harmless LLOG and name LLOG as an additional insured under the

pertinent GIS insurance.8 GIS now moves for summary judgment contending that the indemnity

provision relied upon by Oceaneering is void under Louisiana law.9


                                           LAW AND ANALYSIS

            Summary judgment is proper where “the movant shows that there is no genuine dispute as

to any material fact and the movant is entitled to judgment as a matter of law.”10 When assessing

whether a dispute as to any material fact exists, the court considers “all of the evidence in the

record but refrains from making credibility determinations or weighing the evidence.” 11 All

reasonable inferences are drawn in favor of the nonmoving party, but “unsupported allegations or

affidavits setting forth ‘ultimate or conclusory facts and conclusions of law’ are insufficient to

either support or defeat a motion for summary judgment.”12 The party seeking summary judgment

bears the burden of demonstrating the absence of a genuine issue of material fact.13 “Once the

movant does so, the burden shifts to the nonmovant to establish an issue of fact that warrants

trial.”14

            GIS contends that by virtue of the Outer Continental Shelf Lands Act, 43 U.S.C. §1331, et

seq. (“OCSLA”) the law of the adjacent state (Louisiana) applies to this controversy and that

Louisiana law, specifically the Louisiana Oilfield Indemnity Act (“LOIA”), La. R.S. 9:2780,

renders invalid the indemnity provisions contained in the Master Service Contract. Oceaneering


8
  R. Doc. 16.
9
  R. Doc. 22-1.
10
   Fed. R. Civ. P. 56(a).
11
   Delta & Pine Land Co. v. Nationwide Agribusiness Ins. Co., 530 F.3d 395, 398–99 (5th Cir. 2008).
12
   Galindo v. Precision Am. Corp., 754 F.2d 1212, 1216 (5th Cir. 1985); Little v. Liquid Air Corp., 37 F.3d 1069,
1075 (5th Cir. 1994).
13
   Celotex Corp. v. Catrett, 477 U.S. 317, 323, 106 S. Ct. 2548, 2553, 91 L. Ed. 2d 265 (1986).
14
   Smith v. Reg'l Transit Auth., 827 F.3d 412, 420 n.4 (5th Cir. 2016).


                                                         2
contends that the MC 254 and Delta House are not adjacent to the State of Louisiana but are instead

adjacent to the States of Alabama and Mississippi.15 Additionally, Oceaneering asserts that judicial

determination on whether Oceaneering is entitled to recover under the indemnity provision is

premature because there has been no determination of any fault at this stage of the litigation.

        Courts in this district have held that summary judgment on the merits of a defense and

indemnity obligation to which the LOIA is alleged to apply is premature.16 Because no fault has

been assessed at this stage of the litigation, there is no reason for the Court to determine the

enforceability of the indemnity provision in the Master Service Contract. Thus, GIS’s motion

seeking a determination that the indemnity provisions contained in the Master Service Contract

are invalid is premature.

                                              CONCLUSION

        Accordingly, for the foregoing reasons, IT IS ORDERED that the Motion for Summary

Judgment17 is DENIED AS PREMATURE. Grand Isle Shipyard, LLC may re-urge its Motion

for Summary Judgment following a judicial determination of the parties’ negligence or fault.

        New Orleans, Louisiana, on this ____ day of January, 2020.




                                                              GREG GERARD GUIDRY
                                                            UNITED STATES DISTRICT JUDGE




15
   R. Doc. 26.
16
   See e.g., Alleman v. Omny Energy Services Corp., 434 F.Supp.2d 405, 414–15 (E.D.La.2006) (Vance, J.); Peoples
v. Pogo Gulf Coast, Ltd., 2007 WL 4522600, at *1 (E.D.La. Dec.18, 2007) (Feldman, J.); Exley v. Superior Engery
Serv., 2007 WL 805794, at *5 (E.D.La. Mar.3, 2007) (Feldman, J)).
17
   R. Doc. 22.


                                                       3
